10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

UNITED STATES DISTRICT COURT

 

 

 

 

DISTRICT OF NEVADA
-oOo-
UNITED sTATES or AMERICA, § ease No.;2;1s_cr_ 3 5 5
' - ) ORDER FOR ISSUANCE OF
Plam“ff’ ) WRIT oF HABEAS CORPUS
) AD PROSEQUENDUM FOR
"S- ) ANTHONY BROWN
) (ID#) 01892124
ANTHONY BROWN, )
)
Defendant. )
)
Upon reading the petition of the United States Attorney for the District of Nevada, and
good cause appearing therefore,

IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue
out of this Court, directing the production of the body of the said ANTHONY BROWN before
the United States District Court at Las Vegas, Nevada, on or about

W¢A. ‘

W’ ocT 3 1 , at the hour of 3:00 p.m. for arraignment and

NJK, Courtroom 3C
any further proceedings and from time to time and day to day thereafter until excused by the
said Court.

DATED: OCtober 24, 2018

fj//C
UNITED STATES MAGISTRATE JUDGE
CAM FEHENBACH
U.S. MAG|STRATE JUDGE

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

DAYLE ELIESON

United States Attorney
District of Nevada

KEVIN D. SCHIFF

Assistant United States Attomey
501 Las Vegas Boulevard South
Suite 1 100

Las Vegas, Nevada 89101

702~388-6336'
UNlTED STATES DISTRICT COURT

DISTRICT OF NEVADA
-000-
UNITED STATES OF AMERICA, ) Case No.: 2218-cr- ' 3 3 3
)
Plaintiff ) PETITIoN FoR WRrr oF HABEAS
’ ) CORPUS AD PROSEQUENDUM FOR
) ANTHONY BROWN '
VS' ) (ID#) 01892124
ANTHONY BROWN, §
)
Defendant. §
)

 

 

 

The petition of the United States Attorney for the District of Nevada respectfully shows
that ANTHONY BROWN is committed by due process of law in the custody of the Warden,
Clark County Detention Center, Las Vegas, Nevada, that it is necessary that the said ANTHONY
BROWN be temporarily released under a Writ of Habeas Corpus Ad Prosequendum so that the
said ANTHONY BROWN may be present before the United States District Court for the District
w . §

ofNevada, Las Vegas, Nevada, on Wf§=¢dv? UCT 3 1 2018 , at the hour of 3:00
N.lK, Courtroom 3C

p.m., for arraignment and from time to time and day to day thereafter until excused by the said

Court.

That the presence of the said ANTHONY BROWN before the United States Distriet

Court on or about My, nw , at the hour of 3200 p.m.,

NJK, Courtroom 3C'

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

for arraignment and nom time to time and day to day thereaiter until excused by the Court has
been ordered by the United States Magistrate or District Judge for the District of Nevada.
WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Warden, Clark County Detention Center,
Las Vegas, Nevada, and to the United States Marshal for the District of Nevada, commanding

them to produce the said ANTHONY BROWN before the United States District Court on or

W%,f .
rawsday, 1 . ~
about N]K’ Coumoom 3€ , at the hour of 3.00 p.m., for arralgnment and
nom time to time and day to day thereafter, at such times and places as may be ordered and

directed by the Court entitled above, to appear before the Court, and When excused by the said
Court, to be returned to the custody of the Warden, Clark County Detention Center, Las Vegas,
Nevada.

DATED this 24th day of October, 2018.

Respectfully submitted,

DAYLE ELIESON
United States Attorney

KEVIlpl 151 scileF
Assist ' ed States Attorney

 

 

